Citation Nr: 0627087	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for lung disease.

3. Entitlement to service connection for coronary artery 
disease.

4. Entitlement to service connection for peripheral vascular 
disease.

5.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shrapnel wounds of the 
left face, neck and right jaw has been received.

6.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shrapnel wounds of the 
left index finger has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a bayonet wound of the 
left hip has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle disability has been 
received.

9.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

10.  Whether new and material evidence to reopen a claim for 
service connection for a left leg disability has been 
received.

11.  Whether new and material evidence to reopen a claim for 
service connection for a bronchial infection has been 
received.

12.  Whether new and material evidence to reopen a claim for 
service connection for a urinary disorder has been received.


REPRESENTATION

Appellant represented by:	Joseph D. Bell, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, issued in December 1996 and April 1998.

In July 1999, the veteran filed a claim for a total 
disability rating due to individual unemployability (TDIU).  
Such a claim has not, however, been adjudicated by the RO.  
Therefore, the issue of entitlement to TDIU is referred to 
the RO for appropriate action. 

All the claims to reopen are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence as to whether the veteran has nicotine 
dependence due to tobacco use in service is in equipoise.  
Giving the benefit of the doubt to the veteran, he is found 
to have nicotine dependence related to smoking in service.

2.  The veteran has coronary artery disease, status post 
coronary artery bypass graft, that is proximately due to or 
the result of his nicotine dependence.

3.  The veteran has chronic obstructive pulmonary disease 
that is proximately due to or the result of his nicotine 
dependence.

4.  The veteran has peripheral vascular disease that is 
proximately due to or the result of his nicotine dependence.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in active service. 38 
U.S.C.A. § 1130 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005); VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 37954 
(1997); VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42756 
(1993).

2.  Service connection for coronary artery disease, status 
post coronary artery bypass graft, is warranted as secondary 
to service-connected nicotine dependence.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.310 (2005).

3.  Service connection for chronic obstructive pulmonary 
disease is warranted as secondary to service-connected 
nicotine dependence. 38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.310 (2005).

4.  Service connection for peripheral vascular disease is 
warranted as secondary to service-connected nicotine 
dependence.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claims, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claims given the favorable 
nature of the Board's decision. 

The veteran contends that he started smoking in service, that 
he smoked several packs of cigarettes per day in service and 
that this matured into nicotine dependence.  He further 
contends that, due to this nicotine dependence, he smoked 
several packs of cigarettes a day for many years after 
service without the ability to quit, eventually causing him 
to develop coronary artery disease (with resulting coronary 
artery bypass grafts in 1994 and 1997), lung disease and 
peripheral vascular disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

For claims filed prior to June 8, 1998, such as this one 
filed in December 1997, VA General Counsel has held that 
direct service connection may be established for disability 
shown to result from tobacco use during active service.  VA 
O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).  To establish entitlement, the record must 
contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id; see also Davis v. West, 13 
Vet. App. 178 (1999).  In a May 5, 1997 memorandum to VA's 
General Counsel, the VA Under Secretary of Health affirmed 
that nicotine dependence may be considered a disease for VA 
benefit purposes.

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Nicotine Dependence

The veteran has stated that he began smoking in 1951 two 
months after entering service and throughout the remainder of 
his service.  He said he smoked from one and a half packs to 
two packs or more a day while in service.  He has also said 
that he continues to smoke to this day and that, although he 
has tried to quit multiple times, he has not been able to do 
so.  

The veteran's service medical records are not available, 
presumably lost in the 1973 fire at the National Personnel 
Records Center.  The file does, however, contain a copy of 
the veteran's separation examination and Report of Medical 
History.  On the Report of Medical History, it is noted that 
the veteran complained of shortness of breath from smoking.  
Thus there is evidence that the veteran smoked during his 
military service.  With regard to whether the veteran smoked 
prior to service, there are no entrance examination reports 
available.  The veteran, however, submitted a statement dated 
in October 1998 from a gentleman with whom the veteran 
attended high school.  This gentleman avers that he has 
personal knowledge that the veteran did not smoke cigarettes 
before he entered the Armed Service in 1951, but that the 
veteran was a regular smoker when he was discharged.  The 
veteran testified at various hearings that, although he 
sneaked a few smokes of his father's cigars as a child, he 
did not smoke cigarettes or have access to cigarettes prior 
to his entering service.

The veteran underwent VA psychiatric examinations in July 
2002 and August 2002 with the same examiner.  The examiner 
failed to diagnosis the veteran with nicotine dependence 
stating that the veteran did not seem to meet the criteria 
for a diagnosis.  In contrast, the veteran submitted a 
psychological evaluation conducted by a private psychologist 
in September 1999.  The private psychologist stated that the 
veteran presents with a chronic history of smoking that dated 
to the onset of his military service and diagnosed the 
veteran to have nicotine dependence.   

The Board finds that the evidence is in equipoise as to 
whether the veteran has nicotine dependence related to his 
military service.  There is no reason to distinguish the VA 
examiner's opinion from the private psychologist's opinion.  
They are both PhDs of psychology and the background given by 
the veteran to each one appears to be consistent.  Although 
the VA examiner had the benefit of reviewing the claims 
folder, the private psychologist indicates that he had 
reviewed the veteran's medical records.  There is nothing of 
significance in the claims folder, such as service medical 
records, that would seem to be relevant to establishing the 
diagnosis of nicotine dependence.  The VA examiner never 
indicated that he relied on any specific evidence in the 
claims folder in rendering his opinion.  Thus there is no 
reason to give greater weight to the VA examiner's opinion 
over the private psychologist's opinion.

In addition, although not rendered by psychiatric 
professionals and thus of lesser evidentiary weight, the 
veteran's private cardiologist, private primary care 
physician, and a VA examiner who conducted a VA 
cardiovascular examination have opined that the veteran's 
smoking, which started in service, caused nicotine 
dependence.  

Finally, the evidence clearly shows that the veteran smoked 
in service and continues to smoke today.  There is no clear 
and unmistakable evidence that the veteran smoked or was 
nicotine dependent prior to his entrance to service.  And 
although he has been able to reduce the amount he has smoked 
over the years, at least for short periods of time, he 
testified multiple times that he has not been able to quit 
despite many attempts to do so, and that once he feels stress 
he goes right back to smoking.  

Thus the evidence is in equipoise, and the benefit of the 
doubt is given to the veteran that he has nicotine dependence 
that is related to his use of tobacco products in service.  
Service connection for nicotine dependence is, therefore, 
granted.  

Coronary Artery Disease

The veteran claims that he has coronary artery disease (CAD), 
status post coronary artery bypass graft, is due to his 
smoking.  The evidence shows that the veteran was diagnosed 
to have coronary artery disease and had the first bypass 
graft in 1994 and a second bypass in 1997.  He also had a 
coronary catheterization in 2001.  Thus the veteran clearly 
has a current disability.

In support of his claim that his CAD is secondary to his 
nicotine dependence, the veteran submitted statements from 
his private cardiologist that his CAD was the result of or 
materially contributed to by his use of cigarettes.  He also 
submitted statements from his private primary care physician 
that says that this condition is closely related to his 
previous long term smoking history since he was 20.  Finally, 
the veteran underwent VA examination in July 2002 and the 
examiner opined that the veteran's nicotine dependence 
predisposed him to development of CAD and thus his heart 
problem was contributed to by his smoking habit and nicotine 
dependence.

Thus the Board finds that the preponderance of the evidence 
is in support of finding that the veteran's CAD, status post 
coronary artery bypass graft, is proximately due to or the 
result of his nicotine dependence; and service connection for 
this disease is warranted.  

Lung Disease

The veteran underwent a VA examination in July 1994 with 
Pulmonary Function Tests showing a mild obstructive pulmonary 
impairment.  The examiner diagnosed the veteran to have 
emphysema secondary to long cigarette smoking history.  A 
letter from the veteran's private primary care physician 
received in October 1998 indicates that the veteran has 
chronic respiratory difficulties and lung disease, but does 
not identify the particular ailments or disease the veteran 
has.  His treatment records, however, show treatment for 
pneumonia and chronic bronchitis.  Current treatment records 
show the veteran had a diagnosis of chronic obstructive 
pulmonary disease.  (See July 2002 VA examination and VA 
treatment records.)  
Thus the Board finds that the veteran has a current lung 
disability in the form of chronic obstructive pulmonary 
disease.  

The Board finds that the preponderance of the evidence is in 
favor of finding that the veteran's chronic obstructive 
pulmonary disease is proximately due to or the result of his 
nicotine dependence.  The veteran's private primary care 
physician stated in his letter that, in his opinion, the 
veteran's medical condition is directly related to his use of 
cigarettes since he became addicted to them after entering 
the Armed Service.  Furthermore, the VA examiner in July 2002 
opined that the veteran's smoking and nicotine dependence 
predisposed him to chronic obstructive pulmonary disease, and 
therefore his nicotine dependence and smoking contributed to 
the development of his lung disease.  

The preponderance of the evidence is in favor of finding that 
the veteran's chronic obstructive pulmonary disease is 
proximately due to or the result of his nicotine dependence.  
Service connection for chronic obstructive pulmonary disease 
as secondary to nicotine dependence is, therefore, granted.  

Peripheral Vascular Disease

The medical evidence shows that the veteran has been 
diagnosed to have peripheral vascular disease since at least 
1997.  In a February 1998 statement, the veteran's private 
cardiologist states that it is well known that cigarette 
smoking contributes to the development and progression of 
vascular disease and thus he opines that the veteran's use of 
cigarettes has contributed to his peripheral vascular 
disease.  The veteran underwent a VA examination in July 
2002.  The examiner diagnosed him to have peripheral vascular 
disease and opined that the veteran's nicotine dependence and 
smoking predisposed the veteran to have this condition and 
thus his nicotine dependence and smoking have contributed to 
his peripheral vascular disease.

The Board finds that the preponderance of the evidence is in 
favor of finding that the veteran's peripheral vascular 
disease is proximately due to or the result of his nicotine 
dependence.  Service connection for peripheral vascular 
disease as secondary to nicotine dependence is, therefore, 
granted.


ORDER

Entitlement to service connection for nicotine dependence is 
granted.

Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence is 
granted.

Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, as 
secondary to nicotine dependence is granted.

Entitlement to service connection for peripheral vascular 
disease as secondary to nicotine dependence is granted.


REMAND

The Board remands the veteran's claims to reopen for 
compliance with VA's current notice requirements.  Although 
the additional delay is regrettable, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

The veteran filed these claims to reopen in June 1996.  A 
duty to assist letter was sent to the veteran in July 1996 
advising him that he needs to submit new and material 
evidence to reopen these claims.  In a December 1996 rating 
decision, the RO denied reopening the veteran's claims on the 
basis that no new and material evidence had been submitted.  
The veteran appealed.  

In September 2000, the Veterans Claims Assistance Act (VCAA) 
went into effect, which required VA to provide certain notice 
to a claimant about his or her claim.  In September 2001, the 
Board remanded the veteran's claims to reopen for notice 
compliant with the VCAA.  To date, the veteran has not 
received notice that is fully compliant with the current VCAA 
notice requirements on his claims to reopen.

The Board also notes that recently the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

In the present case, VA has not sent notice to the veteran as 
required by the Court's decision in Kent.  Thus the veteran's 
claims to reopen must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed, based 
on the last final denial of his claims, 
of the specific information and evidence 
not of record (1) that is necessary to 
reopen his claims; (2) that VA will seek 
to obtain; and (3) that the veteran is 
expected to provide. The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claims. In addition, the veteran should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
claims should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


